VGTel, Inc. Ron Kallus, CEO 2 Ingrid Road Setauket, NY 11733-2218 Tel: 631-458-1120 Mark P. Shuman, ESQ. Branch Chief- Legal Securities & Exchange Commission Division of Corporate Finance 100 F Street N.E. Washington, D.C.20549 RE:VGTel, Inc. File # 333-134408 Dear Mr. Shuman: Pursuant to your request, we hereby withdraw our earlier request for acceleration of our SB-2 filing. We will amend the SB-2 to incorporate the six month interim report which we filed separatelyin a 10QSB form on November 14, 2007. I will phone you after one week to confirm that we can request acceleration. I regret the inconvenience of our pre-mature acceleration letter. Thanks, /s/ Ron Kallus CEO
